COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-13-00369-CR
Style:                              Ronald Charles Washington
                                    v The State of Texas
Date motion filed*:                 August 26, 2013
Type of motion:                     Motion for extension of time to file reporter’s record
Party filing motion:                Court reporter
Document to be filed:               Reporter’s record

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                June 18, 2013
         Number of previous extensions granted:                2               Current Due date: August 19, 2013
         Date Requested:                                   August 30, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: September 3, 2013
                              The Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          The reporter’s record has now been filed.




Judge's signature:       /s/ Michael Massengale
                                                       Acting for the Court

Panel consists of        ____________________________________________

Date: September 17, 2013




November 7, 2008 Revision